Exhibit 10.2 TRANSITION AND SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS THIS TRANSITION AND SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the “Agreement”) is entered into by and between Kenneth Arola (“Executive”) and Extreme Networks Inc. (the “Company”).This Agreement will become effective on the date it is signed by Executive (the “Effective Date”).This Agreement was originally presented to Executive on May 12, 2016 (the “Agreement Date”). FACTUAL RECITALS This Agreement is entered into with respect to the following facts: A. Executive was employed by the Company as its SVP, Chief Financial Officer from on or about June 2, 2014 through May 31, 2016 (“Officer End Date”); B. Executive’s status as an officer of the Company will end on the Officer End Date and Executive’s last day of employment with the Company shall be the Separation Date (as defined below); C. The Company has offered to Executive certain separation benefits provided that Executive agrees to the terms of this Agreement and the release herein, and the Agreement becomes effective; D. The payments and benefits being made available to Executive pursuant to this Agreement shall satisfy all outstanding obligations under that certain offer letter agreement by between Executive and the Company dated as of May 2, 2014, as amended by that certain letter agreement dated as of February 10, 2015 (the “Offer Letter”), and the Offer Letter shall be superseded in its entirety by this Agreement; and E. Executive has elected to accept such separation benefits, and to terminate employment with the Company under the terms and conditions set forth below.
